Bloodworth, J.
1. This case was transmitted to the Supreme Court. That court transferred it to this court with an opinion which in part is as follows: “This court will not pass upon the constitutionality of a statute, where the particular provision of the constitution alleged to have been offended by the statute is not clearly designated. Griggs v. State, 130 Ga. 16 (60 S. E. 103); City of Atlanta v. Standard Life Insurance Co., 149 Ga. 501 (2) (101 S. E. 122); Dobbs v. Bullard, 149 Ga. 553 (101 S. E. 122); Wadley v. McCommon, 154 Ga. 420 (114 S. E. 357); City of Macon v. Anderson, 155 Ga. 607 (4) (117 S. E. 753).” This ruling disposes of that ground of the motion for a new trial in which it is alleged that a certain “act approved July 13, 1927,” was “unconstitutional and void.” Inlow v. State, 168 Ga. 377.
2. “A ruling of the court in sustaining or overruling a demurrer, and in allowing or disallowing an amendment to pleading, can not be made the ground of a motion for a new trial; but direct exceptions should be filed to such ruling, if a review of it is to be had.” Hawkins v. Studdard, 132 Ga. 265 (63 S. E. 852, 131 Am. St. R. 190). See Weeks v. Reliance Fertilizer Co., 23 Ga. App. 128 (2) (97 S. E. 664), and cit.; Coulson v. State, 13 Ga. App. 148 (78 S. E. 1108); Reeves v. State, 38 Ga. App. 86 (143 S. E. 462). The rulings in these cases dispose of those special grounds of the motion which are based upon alleged errors in refusing to quash the accusation.
3. The verdict is not without evidence to support it.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.